Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 has been cancelled.  
Note that claim 6, drawn to a resin composition, has been considered for rejoinder and is in condition for allowance.  Claim 8 is simply directed toward “the resin composition according to claim 6 for use as a friction material” (emphasis added).  As intended use fails to further limit the structure of the claimed invention, claim 8 is not considered to further limit claim 6 and thus would constitute a substantial duplicate thereof.  To the extant that Applicant would be able to argue that intended use may, in certain instances, further limit the structure of the claimed invention, it is further noted that claim 9 is directed toward a friction material comprising the resin composition of claim 6.  Either way, claim 8 would appear to be a substantial duplicate of either claim 6 or claim 9, wherein the attempted subject matter being sought by claim 8 appears to be achieved by claim 6 and/or claim 9.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

Claim 8, previously withdrawn without traverse, is canceled.  

Reasons for Allowance
Claims 1-7, 9, and 10 are allowed.  
The following is an examiner’s statement of reasons for allowance: While none of Applicant’s arguments are individually considered to be persuasive, all of the arguments in combination suggest patentability over the prior art, of record.  While Applicant makes arguments of unexpected results, pointing to specific comparative data, Applicant does not directly compare Example 5 with Comparative Example 5.  This is noted because the Office, upon closer review of the data in the Specification, actually considers comparison of Example 5 and Comparative Example 5 to most closely represent the claimed invention and that of Kuniaki (which is considered to be the most closely related prior art to the instantly claimed invention), respectively.  Ultimately, the Office agrees with Applicant’s assertion that the claimed invention achieves unexpected and significant results over the compositions taught by Kuniaki, particularly in view of comparison between the Example 5 and Comparative Example 5 results.  As such, whether any of the remaining arguments are not found to be persuasive is essentially moot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732